Bussell, C. J.
Wright, after expressly waiving indictment or presentment by a grand jury and lack of jurisdiction in the city court of Statesboro, was tried therein on an accusation preferred against him for the offense of blackmail. Upon the return of a verdict of guilty the defendant filed a motion in arrest of judgment, and attacked the jurisdiction of the court to try him for the offense of blackmail without an indictment or presentment of a grand jury first having been returned against him, even though he had expressly waived the same. The only question which presents itself, *217therefore, is whether one can, by waiver or consent, confer jurisdiction upon a city court to try him upon an accusation for the offense of blackmail, as defined in section 118 of the Penal Code, which section, after describing the offense of blackmail, provides “that no court in this State shall have jurisdiction to inquire into any case under this section before presentment made, or indictment found, by the grand jury of the county in which the offense has been committed.” We are of the opinion that he can not. Jurisdiction is the power of hearing and determining causes and doing justice in matters of complaint. This code section says that no court shall have such power in cases of blackmail except upon indictment or presentment by a grand jury. Jurisdiction of the subject-matter is the power to deal with the general subject involved in the action, — in .the present case the crime of blackmail; and such jurisdiction is given only by law and can not be conferred by consent. 17 Am. & Eng. Enc. Law, 1060. “Jurisdiction of the subject-matter of a suit can not be waived.” Watson v. Pearre, 110 Ga. 320 (35 S. E. 316). See also Blocker v. Boswell, 109 Ga. 230 (34 S. E. 289); Smith v. Ferrario, 105 Ga. 51, 54 (31 S. E. 38). Jurisdiction which is not given to a court by law can not be conferred upon it by waiver or consent of the parties; much less can such waiver or consent confer jurisdiction in cases where the jurisdiction is expressly or impliedly inhibited by the constitution, by statute, or by policy of the law. See 8 Enc. Dig. Ga. Bep. 375-376. Parties can not by consent or stipulation invest a court with jurisdiction or power not authorized by law or conferred upon it by constitution. 11 Cyc. 673, citing Georgia Mutual Loan Asso. v. McGowan, 59 Ga. 811; Central Bank v. Gibson, 11 Ga. 453; Commissioners of Pilotage v. Low, R. M. Charlt. 298. Sections 385, 386, and 387 of our Penal Code, describing certain other misdemeanors, are followed in section 388 by the same proviso relative to indictment or presentment as is the description of blackmail in section 118, and it was said in Flint v. State, 12 Ga. App. 172 (76 S. E. 1032), that the offenses there described “can not be tried on accusation.” See also Progress Club v. State, 12 Ga. App. 174 (76 S. E. 1029). One of the essential prerequisites of the trial of a case of blackmail is that an indictment or presentment be first returned; and until this is done no court has jurisdiction to try such a case. Not only upon a strict construction of *218criminal law (and all criminal law must be strictly construed), but upon the authorities above cited, we must hold' that the court erred in overruling the motion to arrest the judgment.
Our peculiar statute in regard to blackmail was evidently based upon a controlling public policy designed to prevent troubles that might be bred by various neighborhood Raney Sniffles; but whatever the object, the mandate is plain. Judgment reversed.